Citation Nr: 0529277	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  02-12 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than June 30, 2000, 
for the grant of service connection for degenerative disc 
disease of the lumbar spine, L4-L5 and L5-S1, with 
radiculopathy and spondylosis and degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO determined that the veteran was 
not entitled to an earlier effective date for the grant of 
service connection for degenerative disc disease of the 
lumbar spine, L4-L5 and L5-S1, with radiculopathy and 
spondylosis and degenerative joint disease, to include on the 
basis that there was clear and unmistakable error in the 
August 1986 rating decision.

In an October 2003 decision, the Board issued a decision 
denying the claim for clear and unmistakable error in the 
August 1986 rating decision and remanded the claim for an 
earlier effective date for the award of service connection 
for degenerative disc disease of the lumbar spine, L4-L5 and 
L5-S1, with radiculopathy and spondylosis and degenerative 
joint disease for additional development and adjudicative 
action.  The case has been returned to the Board for further 
appellate review. 


FINDINGS OF FACT

1.  In August 1986, the RO denied service connection for a 
low back disorder.  The veteran did not appeal that decision.

2.  On June 30, 2000, the veteran submitted an application to 
reopen the claim for service connection for a low back 
disorder.  

4.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen the issue of service 
connection for a low back disorder between August 1986 and 
June 2000.




CONCLUSIONS OF LAW

1.  The August 1986 rating decision, which denied service 
connection for a low back disorder, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2004).

2.  The legal criteria for an effective date prior to June 
30, 2000, for the grant of service connection for a low back 
disorder have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and that (4) VA will request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the January 2005 letter and by the discussions 
in the June 2002 statement of the case and the August 2002 
and June 2005 supplemental statements of the case.  In the 
January 2005 letter, VA provided the veteran with the law 
that addresses how effective dates are determined, which 
indicted that in a claim "reopened after final 
disposition," the effective date will be date of claim or 
date entitlement arose, whichever was later.  This 
essentially informed the veteran of why an effective date of 
June 30, 2000, had been assigned and that in order to obtain 
an earlier effective date, he would need to show that he had 
filed an application to reopen the claim prior to June 30, 
2000.  In the statement of the case and the supplemental 
statements of the case, the RO explained why an earlier 
effective date could not be granted.  Specifically, it stated 
that the August 1986 rating decision had become final and 
that he had first filed an application to reopen the claim 
for service connection for a low back disorder on June 30, 
2000, and that based upon the law that was the earliest 
effective date possible.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the January 2005 
letter, VA informed him it had a duty to obtain any records 
held by any federal agency.  It also informed him that on his 
behalf, VA would make reasonable efforts to obtain records 
that were not held by a federal agency, such as records from 
state or local governments, private doctors and hospitals, or 
current or former employers.  It told him that he could 
obtain private records himself and submit them to VA and that 
if he had any evidence in his possession that pertained to 
his claim, he should send it to VA.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was issued prior to the issuance of the 
VCAA-compliant letter.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  The content of the subsequent notice 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  He was provided an opportunity at that 
time to submit additional evidence, which he did.  A 
supplemental statement of the case was issued in June 2005, 
which gave him 60 days to submit additional evidence.  The 
veteran submitted additional argument and asked that his case 
be sent to the Board.  Thus, the Board finds that the actions 
taken by VA have essentially cured the error in the timing of 
the notice.  Further, it finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed with the appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the veteran's claim for an earlier effective date, VA 
has not obtained any evidence, as the veteran has not 
identified any relevant evidence pertaining to this aspect of 
his claim (earlier effective date).  VA has not provided an 
examination in connection with the claim for an earlier 
effective date for the award of the benefit; however, this 
does not prejudice the veteran, as an examination would not 
assist him in obtaining an effective date earlier than the 
date of claim based on a reopened claim.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to him.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (emphasis added).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on a reopened claim will be, "[d]ate of receipt of 
claim or date entitlement arose, whichever is later."  
38 C.F.R. § 3.400 (emphasis added).

After having carefully reviewed the evidence of record, the 
Board finds that an effective date earlier than June 30, 
2000, for the grant of service connection for degenerative 
disc disease of the lumbar spine, L4-L5 and L5-S1, with 
radiculopathy and spondylosis and degenerative joint disease 
is legally precluded.  The reasons follow.

In the August 1986 rating decision, the RO denied service 
connection for a low back disorder.  The veteran was notified 
of that determination that same month, along with his appeal 
rights, and he did not appeal that decision.  That decision 
is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The 
veteran has attacked that decision as having clear and 
unmistakable error, which the Board denied in an October 2003 
decision.  Therefore, the finality of that decision stands.

On June 30, 2000, the veteran submitted an application to 
reopen the claim for service connection for a low back 
disorder.  Here, the Board finds no basis to grant an 
effective date prior to June 30, 2000, for the grant of 
service connection for degenerative disc disease of the 
lumbar spine, L4-L5 and L5-S1, with radiculopathy and 
spondylosis and degenerative joint disease.  In fact, the 
Board concludes that an effective date prior to June 30, 
2000, is legally precluded.  See 38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(r) (effective date of an evaluation and an 
award of compensation based on a reopened claim will be, 
"[d]ate of receipt of claim or date entitlement arose, 
whichever is later" (emphasis added)); Flash v. Brown, 8 
Vet. App. 332, 340 (1995) ("when a claim to reopen is 
successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen"); Sears v. Principi, 16 Vet. App. 244, 248 ("The 
Court thus holds that the effective-date statute, 38 U.S.C. 
§ 5110(a), is clear on its face with respect to granting an 
effective date for an award of VA periodic monetary benefits 
no earlier than the date that the claim for reopening was 
filed").  The veteran's application to reopen the claim for 
service connection for a low back disorder was granted based 
upon his June 30, 2000, application to reopen the claim.  The 
Board finds that this is the earliest effective date possible 
based upon the facts in this case and the law and 
regulations.  See id.

The Board has considered whether the veteran filed an 
informal claim for service connection for a low back disorder 
prior to June 30, 2000, and finds nothing in the record to 
support such a finding.  See 38 C.F.R. § 3.155 (2005).  
Initially, the veteran had asserted he had filed a claim for 
service connection for a low back disorder in 1996; however, 
it appears to have been a typographical error, as he 
corrected that date as being 1986, which was the date of his 
original claim for service connection.  Thus, the veteran has 
not alleged in this appeal that he submitted an application 
to reopen prior to June 2000.

The Board notes that the application of 38 C.F.R. § 3.157(b) 
(2005) would not be warranted in this case, as such 
regulation applies only to a distinct group of claims where 
service connection has already been established.  See 
Lalonde, 12 Vet. App. at 382 (where appellant had not been 
granted service connection, mere receipt of medical records 
could not be construed as informal claim).  Prior to June 30, 
2000, the veteran was not service connected for any 
disability. 

Based upon the above reasons, an effective date earlier than 
June 30, 2000, cannot be granted.  The Court has held that in 
a case where the law, as opposed to the facts, is dispositive 
of the claim, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  




	(CONTINUED ON NEXT PAGE)




ORDER

An effective date earlier than June 30, 2000, for the award 
of service connection for degenerative disc disease of the 
lumbar spine, L4-L5 and L5-S1, with radiculopathy and 
spondylosis and degenerative joint disease is denied.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


